Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of December 16, 2017,
by and among Amneal Pharmaceuticals LLC (“Amneal”), Atlas Holdings, Inc.
(“Holdings”) and Robert A. Stewart (the “Executive” and, collectively with
Amneal and Holdings, the “Parties”).

WITNESSETH:

WHEREAS, Amneal has entered into that certain Business Combination Agreement
(the “Business Combination Agreement”), dated as of October 17, 2017, with,
among others, Impax Laboratories, Inc. (“Impax”) and Holdings which contemplates
transactions (the “Combination”) pursuant to which Impax, following its
conversion into a limited liability company, will become a wholly owned
subsidiary of Amneal and Holdings, which will become a publicly traded company
and renamed Amneal Pharmaceuticals, Inc. in connection with the Combination. For
purposes of this Agreement, the term the “Company” shall refer to (i) Amneal and
its subsidiaries prior to the consummation of the Combination and (ii) Holdings
and its subsidiaries on and after the consummation of the Combination, in each
case, inclusive of any successors and assigns permitted by this Agreement.

WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise;

WHEREAS, effective as of January 25, 2018 (the “Effective Date”), the Company
desires to employ the Executive, and the Executive desires to be employed by the
Company, upon the terms and subject to the conditions set forth in this
Agreement;

WHEREAS, effective as of immediately following the consummation of the
Combination (the “Closing”), the unitholders of the Amneal will hold the
majority of the voting power of the Company’s common stock;

WHEREAS, prior to the Closing, the Executive shall serve as Company’s President
and on and following the Closing the Executive shall serve as the Company’s
President and Chief Executive Officer; and

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms and conditions of the Executive’s employment with the Company
effective as of the Effective Date.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

1. EMPLOYMENT AND DUTIES

1.1 Term of Employment. Subject to Section 8.2 below, the Executive’s initial
term of employment under this Agreement shall commence on the Effective Date and
shall continue until the third anniversary of the Effective Date (the “Initial
Term”), unless further extended or



--------------------------------------------------------------------------------

earlier terminated as provided in this Agreement. This Agreement will
automatically be renewed for single one-year periods unless written notice of
non-renewal (a “Non-Renewal Notice”) is provided by any party at least 90 days
prior to the end of the Initial Term or the successive one-year period then in
effect or unless earlier terminated as provided in this Agreement. Neither
non-renewal of this Agreement for additional periods after the third anniversary
of the Effective Date, nor expiration of this Agreement as a result of such
non-renewal, shall, by itself, result in termination of the Executive’s
employment. The period of time between the Effective Date and the termination of
the Executive’s employment under this Agreement shall be referred to herein as
the “Term.”

1.2 General.

1.2.1 Subject to the terms set forth herein, as of the Effective Date, the
Executive shall serve as the President of the Company and shall perform such
duties as are customarily associated with the position of President and such
other duties as assigned to Executive by the managing member of the Company.
Subject to the terms set forth herein, effective as of the Closing, the
Executive shall serve as the President and Chief Executive Officer of the
Company, and he shall (i) have general supervision of all of the departments and
businesses of the Company and its subsidiaries, (ii) prescribe the duties of all
other officers and employees of the Company and its subsidiaries, (iii) have
substantial input into the pre-integration planning for the combined companies
involved in the Combination, and (iv) have such other authorities, duties and
responsibilities as are prescribed by the Company’s bylaws and as may from time
to time be delegated to him by the Board (as defined below). During the Term,
the Executive shall report solely and directly to the Board. For purposes of
this Agreement, the term “Board” shall mean the board of managers of the Company
in respect of any action taken prior to the Closing the board of directors of
the Company in respect of any action taken on and following the Closing.

1.2.2 On, or as promptly as practicable following, the Closing, but no later
than 30 days following the Closing, the Executive shall be appointed to the
Board. Thereafter, during the Term, at each applicable annual meeting of the
Company’s stockholders, the Board, subject to its fiduciary duties, shall
nominate and recommend the election of the Executive by the Company’s
stockholders as a director. Upon termination of the Executive’s employment for
any reason under this Agreement or upon the expiration of the Term, the
Executive shall resign immediately upon request of the Board from all officer
and director positions held by him with the Company and its subsidiaries.

1.2.3 The Executive shall faithfully and diligently discharge his duties
hereunder and use his best efforts to implement the policies established from
time to time by the Board. The Executive shall devote substantially all of his
business time, attention, knowledge and skills faithfully, diligently and to the
best of his ability, in furtherance of the business and activities of the
Company; provided, however, that nothing in this Agreement shall preclude the
Executive from devoting reasonable periods of time required for:

(i) serving as a director or member of a committee, in each case, in a non-lead,
non-chair role, of up to two (2) publicly traded corporations and up to one
(1) private organization or corporation, in each case, that does not, in the
good faith determination of the Board, compete with the Company or otherwise
create, or could create, in the good faith determination of the Board a conflict
of interest with the business of the Company;

 

2



--------------------------------------------------------------------------------

(ii) delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; provided, however, that any fees,
royalties or honorariums received therefrom shall be promptly turned over to the
Company;

(iii) engaging in professional organization and program activities;

(iv) managing his personal passive investments and affairs; and

(v) participating in charitable or community affairs;

provided that such activities do not, either individually or in the aggregate,
materially interfere with the performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company as determined in good faith by the Board.

1.2.4 In the event the Business Combination Agreement is terminated without the
consummation of the Combination, then the Parties agree to confer in good faith
to reach mutual agreement on the Executive’s continued role with the Company and
shall amend this Agreement to the extent necessary to reflect such role,
provided, however, that the termination of the Business Combination Agreement
without the consummation of the Combination shall constitute Good Reason to the
extent provided under Section 4.1.3.

1.3 Reimbursement of Expenses. The Company shall promptly reimburse the
Executive for all reasonable, documented, out-of-pocket travel and other
business expenses incurred by the Executive in the performance of the
Executive’s duties to the Company in accordance with the Company’s applicable
expense reimbursement policies and procedures as are in effect from time to
time. To the extent any such reimbursements (and any other reimbursements of
costs and expenses provided for herein) are includable in the Executive’s gross
income for Federal income tax purposes, all such reimbursements shall be made no
later than March 15 of the calendar year next following the calendar year in
which the expenses to be reimbursed are incurred.

 

2. COMPENSATION

2.1 Base Salary. During the Term, the Executive shall be entitled to receive a
base salary at the annual rate of $1,000,000 (the “Base Salary”). The Base
Salary shall be subject to increase but not decrease in the sole discretion of
the Board, provided however, that any increase in Base Salary shall become the
Base Salary under this Agreement and shall not be decreased from such increased
amount. The Base Salary shall be paid in accordance with the payroll practices
of the Company, but not less than monthly.

2.2 Incentive Bonuses. During the Term, the Executive shall be eligible to
receive an annual bonus targeted at 100% of the Executive’s Base Salary (the
“Incentive Bonus”) under the annual incentive program adopted by the Board, as
may be amended from time to time. The amount of Incentive Bonus payable for any
year shall be based on the achievement of performance objectives established by
the Board, as determined in its discretion, and, based on

 

3



--------------------------------------------------------------------------------

achievement, may be between zero and 150% of the Executive’s Base Salary. The
Incentive Bonus will be prorated for the Executive’s initial year of employment.
The Executive must be employed by the Company through the date of payment of any
Incentive Bonus in order to remain eligible for such Incentive Bonus. The target
amount of the Incentive Bonus shall be subject to increase but not decrease in
the sole discretion of the Board.

2.3 Equity Awards.

2.3.1 Sign-On Restricted Stock Units. In consideration of the Executive’s
commencement of employment with the Company, on, or as promptly as practicable
following, the Closing, but no later than 30 days immediately following the
Closing, the Company shall grant to the Executive an award of restricted stock
units (the “Sign-On RSUs”) having a grant date fair value equal to $2,500,000.
The Sign-On RSUs will vest in respect of 25% of the total number of Sign-On RSUs
on each of the first four anniversaries of the Closing, subject to the
Executive’s continuous services to the Company through the applicable vesting
date. The Sign-On RSUs shall otherwise be subject to the terms of the plan
pursuant to which they are granted and an award agreement to be entered into
between the Executive and the Company and Section 4.4.2(iii) or 4.4.3(iii) (as
applicable) below.

2.3.2 Stock Option Grant. On, or as promptly as practicable following, the
Closing, but no later than 30 days immediately following the Closing, the
Company shall grant to the Executive an option to purchase (the “Initial
Option”) that number of shares of the Company common stock necessary for the
Initial Option to have a grant date fair value of $5,000,000. The per share
exercise price of the Initial Option shall be equal to the per share fair market
value of the Company’s common stock on the date of grant. The Initial Option
shall vest and become exercisable with respect to 25% of the total number of
shares subject to the Initial Option on each of the first four anniversaries of
the Closing, subject to the Executive’s continuous service to the Company
through the applicable vesting date. The Initial Option shall otherwise be
subject to the terms of the plan pursuant to which they are granted and an award
agreement to be entered into between the Executive and the Company and
Section 4.4.2(iii) or 4.4.3(iii) (as applicable) below.

2.3.3 Additional Restricted Stock Units. On, or as promptly as practicable
following, the Closing, but no later than 30 days immediately following the
Closing, the Company shall grant to the Executive an additional award of
restricted stock units (the “Additional RSUs”) having a grant date fair value
equal to $2,500,000. The Additional RSUs will vest in respect of 25% of the
total number of Additional RSUs on each of the first four anniversaries of the
Closing, subject to the Executive’s continuous services to the Company through
the applicable vesting date. The Additional RSUs shall otherwise be subject to
the terms of the plan pursuant to which they are granted and an award agreement
to be entered into between the Executive and the Company and Section 4.4.2(iii)
or 4.4.3(iii) (as applicable) below.

2.3.4 Future Equity Awards. Following the Closing, the Executive will be
eligible to receive stock options, restricted stock units and other equity
incentive grants as determined by the Board in its sole discretion.

 

4



--------------------------------------------------------------------------------

2.5 Additional Compensation. During the Term, in addition to the foregoing, the
Executive shall be eligible to receive such other compensation as may from time
to time be awarded him by the Board or the Compensation Committee of the Board.

 

3. EMPLOYEE BENEFITS

(a) During the Term, the Executive shall be entitled to participate in and have
the benefit of all group life, disability, hospital, surgical and major medical
insurance plans and programs and other employee benefit plans and programs as
generally are made available to executive personnel of the Company, as such
benefit plans or programs may be amended or terminated in the sole discretion of
the Board or the Compensation Committee of the Board, from time to time.

(b) The Executive shall be entitled to at least 20 paid vacation days per
calendar year in accordance with the Company’s vacation policy in effect from
time to time, provided that any unused vacation days in any calendar year shall
be carried over to the next calendar year subject to any accrual caps under the
Company’s vacation policy.

 

4. TERMINATION OF EMPLOYMENT

4.1 General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:

4.1.1 Death. The Executive’s employment under this Agreement shall terminate
upon his death.

4.1.2 Disability. If the Executive suffers a Disability (as defined below), the
Board may terminate the Executive’s employment under this Agreement upon 30 days
prior written notice; provided that the Executive has not returned to full time
performance of his duties during such 30-day period. For purposes of this
Agreement, “Disability” shall mean the Executive’s inability to perform his
duties and responsibilities hereunder, with or without reasonable accommodation,
due to any physical or mental illness or incapacity, which condition either
(i) has continued for a period of 180 consecutive days (including weekends and
holidays) in any 365-day period, or (ii) is projected by the Board in good faith
after consulting with a licensed physician mutually selected by the Board and
the Executive (or, in the event of the Executive’s incapacity, his legal
representative), that the condition is likely to continue for a period of at
least six consecutive months from its commencement.

4.1.3 Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason (as defined below). For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following events without
the Executive’s consent:

(i) any action or inaction by the Company constituting a material breach of the
Agreement by the Company;

(ii) a material diminution of the titles, authorities, duties, or
responsibilities of the Executive set forth in Section 1.2 above (other than
temporarily while the Executive is physically or mentally incapacitated and
unable to properly perform such duties, as

 

5



--------------------------------------------------------------------------------

determined by the Board in good faith), or the assignment to the Executive of
titles, authorities, duties, or responsibilities that are inconsistent with his
position of President of the Company prior to the Closing and President and
Chief Executive Officer of the Company on or following the Closing;

(iii) the loss of any of the titles of the Executive with the Company set forth
in Section 1.2 above;

(iv) a material reduction by the Company in the Base Salary or in any of the
percentages of the Base Salary payable as an Incentive Bonus;

(v) an actual relocation of the Executive’s principal office more than 35 miles
from Bridgewater, New Jersey;

(vi) the delivery by the Board to the Executive of a Non-Renewal Notice in
accordance with Section 1.1;

(vii) the termination of the Business Combination Agreement without the
consummation of the Combination or the failure of the Combination to close by
December 31, 2018 (a “No-Closing Event”), provided, however, that Good Reason
shall not exist if the Company grants to the Executive one or more Company
equity awards (“Substitute Equity Awards”) providing for an aggregate economic
opportunity of not less than $10,000,000, based on reasonable assumptions
regarding Company performance, such grant to be made within 15 days following
such No-Closing Event; or

(viii) a material change in the reporting structure set forth in Section 1.2.1
hereof.

Notwithstanding the foregoing, the Executive may not terminate his employment
for Good Reason under this Section 4.1.3 unless (i) the Executive provides
written notice to the Board of the occurrence of an event constituting Good
Reason within 30 days of its initial occurrence and (ii) if curable, the Board
shall fail to cure such event constituting Good Reason within 30 days following
its receipt of such written notice. The Date of Termination shall be the date
the Board receives the Executive’s Notice of Termination if the event
constituting Good Reason is uncurable and 30 days after the date the Board
receives the Executive’s Notice of Termination if the event constituting Good
Reason is curable and remains uncured 30 days after the Board receives the
Executive’s notice of Termination.

4.1.4 Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Board at least 60 days prior to the effective date of such
termination (which termination the Board may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
defined below)).

4.1.5 Cause. The Board may terminate the Executive’s employment under this
Agreement at any time for Cause (as defined below). For purposes of this
Agreement, termination for “Cause” shall mean any of the following as determined
in good faith by the Board:

 

6



--------------------------------------------------------------------------------

(i) the willful and continued failure by the Executive to substantially perform
his obligations under this Agreement (other than any such failure resulting from
the Executive’s incapacity due to a Disability); provided, however, that the
Board shall have provided the Executive with a Notice of Termination specifying
such failure and the Executive shall have been afforded at least 15 business
days within which to cure same;

(ii) the Executive’s conviction of or plea of guilty or nolo contendere to a
felony or a misdemeanor involving moral turpitude or dishonesty;

(iii) the Executive’s willful misconduct in the performance of his duties
hereunder (including theft, fraud, embezzlement, and securities law violations)
that results in material economic or reputational harm to the Company;

(iv) the Executive’s violation of the Company’s Code of Conduct or other written
policies that results in material economic or reputational harm to the Company;
provided, however, that the Board shall have provided the Executive with a
Notice of Termination specifying such failure and the Executive shall have been
afforded at least 15 business days within which to cure same; or

For purposes of this Section 4.1.5, no act or failure to act on the part of the
Executive shall be considered “willful,” unless done, or omitted to be done, in
good faith or without reasonable belief that his action or omission was in, or
not opposed to, the best interest of the Company (including their reputation).

Prior to any termination for Cause, the Board shall provide the Executive with a
Notice of Termination specifying the event constituting Cause and shall give the
Executive the opportunity to appear before the Board, with or without counsel,
to present his views on the Cause event. If, after such hearing, at least
two-thirds of the full Board (excluding the Executive) does not support such
termination, the Notice of Termination shall be rescinded. After providing the
notice in the foregoing sentence, the Board may suspend the Executive with full
pay and benefits until a final determination pursuant to this Section has been
made.

4.1.6 Without Cause. The Board may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Board to the
Executive, other than for death or Disability.

4.1.7 Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” shall be deemed to occur upon any of the following events that
occurs after the Closing, provided that such an event constitutes a “change in
control event” within the meaning of Section 409A of the Code (as defined
below): (a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the equity securities of the Company), becoming the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of equity securities of the Company representing more than 50% of the combined
voting power of the Company’s then outstanding equity

 

7



--------------------------------------------------------------------------------

securities; (b) during any period of 12 consecutive months, the individuals who,
at the beginning of such period, constitute the Board, and any new director
whose election by the Board or nomination for election by the Company’s
equityholders was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of the 12-month
period (or the Closing if later than such date) or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority of the Board; (c) a merger or consolidation of the Company with
any other corporation or other entity, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto (and held by persons that are not affiliates of the acquirer)
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (other than those covered by
the exceptions in clause (a) of this Section 4.1.7) acquires more than 50% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control; or (d) the consummation of a sale or other
disposition by the Company of all or substantially all of the Company’s assets,
including a liquidation, other than the sale or other disposition of all or
substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding voting securities of the Company immediately prior to
the time of the sale or other disposition. For the avoidance of doubt, the
Combination shall not constitute a Change in Control under this Agreement.

4.2 Notice of Termination. Any termination of the Executive’s employment by the
Board or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and, other than with respect to a
termination pursuant to Section 4.1.6 hereof, shall set forth in reasonable
detail the facts and circumstances claimed to provide the basis for such
termination.

4.3 Date of Termination. The “Date of Termination” shall mean (a) if the
termination is the result of the Executive’s death, the date of his death,
(b) if the termination is pursuant to Section 4.1.2 hereof, 30 days after the
Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his duties on a full-time basis during such
30-day period), (c) if the termination is pursuant to Section 4.1.3 or
Section 4.1.5 hereof, the date specified in the Notice of Termination after the
expiration of any applicable cure period, (d) if the termination is pursuant to
Section 4.1.4 hereof, the date specified in the Notice of Termination which
shall be at least 60 days after the Notice of Termination is given, or such
earlier date as the Board shall determine in its sole discretion, and (e) if the
termination is pursuant to Section 4.1.6 hereof, the date on which the Notice of
Termination is given.

4.4 Compensation Upon Termination.

4.4.1 Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated by the Board for Cause or by the Executive
without Good

 

8



--------------------------------------------------------------------------------

Reason, the Executive shall receive from the Company: (a) any earned but unpaid
Base Salary through the Date of Termination, paid in accordance with the
Company’s standard payroll practices; (b) reimbursement for any unreimbursed
expenses properly incurred and paid in accordance with Section 1.3 hereof
through the Date of Termination; (c) payment for any accrued but unused vacation
time in accordance with the Company’s policy; (d) all equity awards previously
granted to the Executive that have vested in accordance with the terms of such
grants; and (e) such vested accrued benefits, and other payments, if any, as to
which the Executive (and his eligible dependents) may be entitled under, and in
accordance with the terms and conditions of, the employee benefit arrangements,
plans and programs of the Company as of the Date of Termination, other than any
severance pay plan (such amounts and benefits set forth in clauses (a) though
(e) being referred to hereinafter as the “Amounts and Benefits”), and the
Company shall have no further obligation with respect to this Agreement other
than as provided in Sections 5, 6.5 and 7 hereof. Any equity awards previously
granted to the Executive that have not vested in accordance with the terms of
their grants as of the Date of Termination shall be forfeited as of the Date of
Termination.

4.4.2 Termination Apart from a Change in Control. If, at any time prior to the
expiration of the Term and other than during a Change in Control Period (as
defined below), the Executive resigns from his employment hereunder for Good
Reason, or the Board terminates the Executive’s employment hereunder without
Cause, then the Company shall pay or provide the Executive the Amounts and
Benefits and, subject to Section 4.4.5, a severance payment and equity vesting
as follows:

(i) an amount equal to two times the Base Salary as then in effect (without
taking into account any reduction therein that constitutes a basis for Good
Reason), with the aggregate amount due paid in equal installments on the
Company’s normal payroll dates for a period of 24 months from the Date of
Termination in accordance with the normal payroll practices of the Company, with
each such payment deemed to be a separate payment for the purposes of
Section 409A of the Code;

(ii) a pro-rated portion of the Incentive Bonus for the year during which the
Date of Termination occurs based on the number of days the Executive serves the
Company during such year and actual performance of the corporate goals for such
Incentive Bonus, inclusive of any adjustments made by the Board that are applied
to all other executive participants in the annual incentive program, such
pro-rated Incentive Bonus to be paid in a lump sum at the same time related
bonuses are paid to executives who continue to be employed by the Company and,
in any event, in the calendar year following the year during which the Date of
Termination occurs;

(iii) the vesting, and if applicable, exercisability of each outstanding equity
award granted to the Executive by the Company shall accelerate in respect of
that number of shares of Company common stock (or other equity securities) that
would have vested had the Executive’s employment with the Company continued
through the first anniversary of the Date of Termination, provided, however,
that if the Date of Termination occurs prior to the Sign-On RSUs, Initial Option
and Initial RSUs being granted by the Company and if the Substitute Equity
Awards have not been granted as of the Date of Termination, then in lieu of such
vesting acceleration, the Company shall pay to the Executive $2,500,000, less
withholding taxes, in a lump sum on the first payroll date on or following the
60th day after the Date of Termination;

 

9



--------------------------------------------------------------------------------

(iv) During the period commencing on the Date of Termination and ending as of
the second anniversary of the Date of Termination, or, if earlier, the date on
which the Executive becomes eligible for comparable replacement coverage under a
subsequent employer’s group health plan (in any case, the “COBRA Period”),
subject to the Executive’s valid election to continue healthcare coverage under
Section 4980B of the Code and the regulations thereunder, the Company shall, in
its sole discretion, either (A) continue to provide to the Executive and the
Executive’s dependents, at the Company’s sole expense, or (B) reimburse the
Executive and the Executive’s dependents for coverage under its group health
plan (if any) at the same levels in effect on the Date of Termination; provided,
however, that if (1) any plan pursuant to which such benefits are provided is
not, or ceases prior to the expiration of the continuation coverage period to
be, exempt from the application of Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), (2) the Company is otherwise unable to continue to cover
the Executive or the Executive’s dependents under its group health plans, or
(3) the Company cannot provide the benefit without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then, in any such case, an amount equal to each remaining subsidy shall
thereafter be paid to the Executive in substantially equal monthly installments
over the COBRA Period (or remaining portion thereof); and

(v) Outplacement services provided to the Executive by a reputable national
outplacement service provider for up to two years following the Date of
Termination.

4.4.3 Termination Following Change in Control. Anything contained herein to the
contrary notwithstanding, in the event the Executive resigns from his employment
hereunder for Good Reason, the Board terminates the Executive’s employment
hereunder without Cause or Executive’s employment terminates by reason of death
or Disability, in each case, within the period commencing three months prior to
a Change in Control and ending 24 months following the Change in Control (a
“Change in Control Period”), then, in lieu of any amount otherwise payable
pursuant to Section 4.4.2, the Company shall pay or provide the Executive the
Amounts and Benefits and, subject to Section 4.4.5, a severance payment as
follows:

(i) an amount equal to the sum of (x) two times the Base Salary as then in
effect (without taking into account any reduction therein that constitutes a
basis for Good Reason), plus (y) an amount equal to two times the Executive’s
target Incentive Bonus as then in effect (without taking into account any
reduction therein that constitutes a basis for Good Reason), with the aggregate
amount due paid in a lump sum on the first payroll date on or following the 60th
day after the Date of Termination;

(ii) a pro-rated portion of the Incentive Bonus for the year during which the
Date of Termination occurs based on the number of days the Executive serves the
Company during such year and actual performance of the corporate goals for such
Incentive Bonus, inclusive of any adjustments made by the Board that are applied
to all other executive participants in the annual incentive program, such
pro-rated Incentive Bonus to be paid in a lump sum at the same time related
bonuses are paid to executives who continue to be employed by the Company and,
in any event, in the calendar year following the year during which the Date of
Termination occurs;

 

10



--------------------------------------------------------------------------------

(iii) During the COBRA Period, subject to the Executive’s valid election to
continue healthcare coverage under Section 4980B of the Code and the regulations
thereunder, the Company shall, in its sole discretion, either (A) continue to
provide to the Executive and the Executive’s dependents, at the Company’s sole
expense, or (B) reimburse the Executive and the Executive’s dependents for
coverage under its group health plan (if any) at the same levels in effect on
the Date of Termination; provided, however, that if (1) any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the continuation coverage period to be, exempt from the application of
Section 409A under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company
is otherwise unable to continue to cover the Executive or the Executive’s
dependents under its group health plans, or (3) the Company cannot provide the
benefit without violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), then, in any such case, an
amount equal to each remaining subsidy shall thereafter be paid to the Executive
in substantially equal monthly installments over the COBRA Period (or remaining
portion thereof);

(iv) The vesting and, if applicable, exercisability of each equity award granted
to the Executive by the Company shall accelerate in respect of 100% of the
shares of the Company common stock subject thereto effective as of the Date of
Termination, provided, however, that if the Date of Termination occurs prior to
the Sign-On RSUs, Initial Option and Initial RSUs being granted by the Company
and if the Substitute Equity Awards have not been granted as of the Date of
Termination, then in lieu of such vesting acceleration, the Company shall pay to
the Executive $10,000,000, less withholding taxes, in a lump sum on the first
payroll date on or following the 60th day after the Date of Termination; and

(v) Outplacement services provided to the Executive by a reputable national
outplacement service provider for up to two years following the Date of
Termination.

4.4.4 No Mitigation or Offset; Nature of Payments. The Executive shall not be
required to mitigate the amount of any payment provided for in this Section 4.4
by seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Section 4.4 be reduced by any compensation earned by the
Executive as the result of employment by another employer or business or by
profits earned by the Executive from any other source at any time before and
after the Date of Termination. Any amounts due under this Section 4.4 are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of a penalty.

4.4.5 Release. Notwithstanding any provision to the contrary in this Agreement,
the Company’s obligation to pay or provide the Executive with the payments and
benefits under Sections 4.4.2 and 4.4.3 (other than the Amounts and Benefits),
and any accelerated vesting with respect to the equity awards under
Section 4.4.3, shall be conditioned on the Executive’s execution and failure to
revoke a waiver and general release in a form generally consistent with Exhibit
B hereto (subject to such changes as may be necessary at the time of execution
in order to make such release enforceable) (the “Release”). The Company shall
provide the Release to the Executive within seven days following the applicable
Date of Termination. In order to

 

11



--------------------------------------------------------------------------------

receive the payments and benefits under Sections 4.4.2 and 4.4.3 (other than the
Amounts and Benefits) and the accelerated vesting with respect to the equity
awards under Section 4.4.3, the Executive will be required to execute and
deliver the Release within 50 days after the date it is provided to him and not
to revoke it within seven days following such execution and delivery.

 

5. INSURABILITY; RIGHT TO INSURE

The Company shall have the right to maintain key man life insurance in its own
name covering the Executive’s life in an amount of up to $50,000,000.00. The
Executive shall fully cooperate in the procuring of such insurance, including
submitting to any required medical examination and by completing, executing and
delivering such applications and other instrument in writing as may be
reasonably required by any insurance company to which application for insurance
may be made by the Company. The Company’s ability to procure any key man life
insurance covering Executive’s life shall not be a condition of employment.

 

6. CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION; NON- DISPARAGEMENT;
COOPERATION

6.1 Confidential Information. The Parties acknowledge that the services to be
performed by the Executive under this Agreement are unique and extraordinary
and, as a result of such employment, the Executive shall be in possession of
Confidential Information (as defined below) relating to the business practices
of the Company and the members thereof. The term “Confidential Information”
shall mean any and all information (oral and written) relating to the Company,
or any of their respective activities, or of the clients, customers or business
practices of the Company, except (i) as such disclosure or use may be required
or appropriate in connection with his work as an employee of the Company,
(ii) when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him to divulge, disclose or make accessible such information, (iii) as
to such confidential information that becomes generally known to the public or
trade without his violation of this Section 6.1, or (iv) to the Executive’s
spouse, attorney and/or his personal tax and financial advisors as reasonably
necessary or appropriate to advance the Executive’s tax, financial and other
personal planning (each an “Exempt Person”), provided, however, that any
disclosure or use of any trade secret or proprietary or confidential information
of the Company by an Exempt Person shall be deemed to be a breach of this
Section 6.1 by the Executive.

6.2 Confidential Information includes, but it not limited to, information that
the Executive creates, develops, derives, obtains, makes known, or learns about
which has commercial value in the business in which the Company is involved and
which is treated by the Company as confidential, such as trade secrets, ideas,
processes, formulas, compounds, compositions, research and clinical data,
know-how, discoveries, developments, designs, innovations, plans, strategies,
pricing, costs, financial information, employee information, forecasts and
current and prospective customer and supplier lists. The Executive shall not,
during the Term or at any time thereafter, except as may be required in the
course of the performance of his duties hereunder (including pursuant to
Section 6.6 below) and except with respect to any litigation or arbitration
involving this Agreement, including the enforcement hereof, directly or
indirectly, use, communicate, disclose or disseminate to any person, firm or

 

12



--------------------------------------------------------------------------------

corporation any Confidential Information acquired by the Executive during, or as
a result of, his employment with the Company, without the prior written consent
of the Board. Without limiting the foregoing, the Executive understands that the
Executive shall be prohibited from misappropriating any trade secret of the
Company or of the clients or customers of the Company acquired by the Executive
during, or as a result of, his employment with the Company, at any time during
or after the Term. Further without limiting the foregoing, as a condition of
Executive’s employment with the Company, the Executive shall enter into the
Company’s standard Employee Confidentiality, Non-Solicitation and Ownership of
Inventions Agreement (the “Proprietary Information Agreement”). In the event of
a conflict between this Agreement and the Proprietary Information Agreement,
this Agreement shall control.

6.3 Return of Property. Upon the termination of the Executive’s employment for
any reason all property of the Company that is in the possession of the
Executive, including all documents, records, drug formulations, notebooks,
equipment, price lists, specifications, programs, customer and prospective
customer lists and other materials that contain Confidential Information that
are in the possession of the Executive, including all copies thereof, shall be
promptly returned to the Company. Anything to the contrary herein
notwithstanding, the Executive shall be entitled to retain (i) papers and other
materials of a personal nature, including photographs, correspondence, personal
diaries, calendars and rolodexes, personal files and phone books,
(ii) information showing his compensation or relating to reimbursement of
expenses, (iii) information that he reasonably believes may be needed for tax
purposes and (iv) copies of plans, programs and agreements relating to his
employment, or termination thereof, with the Company.

6.4 Non-Competition. The Executive acknowledges that the Executive has been
provided with Confidential Information and, during the Term, the Company from
time to time will provide Executive with access to Confidential Information.
Ancillary to the rights provided to the Executive as set forth in this
Agreement, the Executive’s continued employment with the Company during the Term
(subject to earlier termination as provided herein), and the Company’s provision
of Confidential Information, and the Executive’s agreements regarding the use of
same, in order to protect the value of any Confidential Information, and in
consideration for good and valuable consideration received by the Executive, the
Parties agree to the following provisions against unfair competition, which the
Executive acknowledges represent a fair balance of the Company’s rights to
protect its business and the Executive’s right to pursue employment. The
Executive hereby agrees that he shall not, during the Term and for a period of 9
months thereafter, directly or indirectly, engage or have an interest in, or
render any services to, any business (whether as owner, manager, operator,
licensor, licensee, lender, partner, stockholder, joint venturer, employee,
consultant or otherwise) (such activities hereinafter referred to collectively
as “Engaging”) that competes directly with the Company. Notwithstanding the
foregoing, nothing herein shall prevent the Executive from (i) owning securities
in a publicly traded entity whose activities compete with those of the Company,
provided that such securities holdings are not greater than five percent of the
equity ownership in such entity; (ii) Engaging in the business of the ownership
and licensing (as licensor) of trademarks and brands if the products or services
carrying such trademarks and brands do not compete with the products or services
carrying the trademarks and brands owned and licensed (as licensor) by the
Company, or that the Company is actively planning to own or license (as
licensor), during the Term; or (iii) Engaging in an operating company (including
ownership of securities of such operating company’s holding company) with annual
revenues not in excess of $10,000,000.

 

13



--------------------------------------------------------------------------------

6.5 Prohibition on Use of Confidential Information to Solicit Customers and
Prospects. During the Executive’s employment, the Executive shall not engage in
any other employment or activity that might materially interfere with the
interests of the Company. Furthermore, the Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) during the Term (except in the good faith performance of his duties)
and for a period of 24 months thereafter, solicit, aid or induce any employee,
representative or agent of the Company to leave such employment or retention or
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, other (x) than
any such employee, representative or agent whose employment has been terminated
by the Company and (y) his personal assistant(s), (ii) during the Term (except
in the good faith performance of his duties) and for a period of 12 months
thereafter, solicit, aid or induce (or attempt to do any of the foregoing)
directly or indirectly, any current or prospective customer of the Company with
whom the Executive substantially dealt with at any time during the last two
years of the Executive’s employment to purchase goods or services then sold by
the Company from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer
or (iii) during the Term (except in the good faith performance of his duties)
and for a period of 24 months thereafter, interfere in any manner with the
relationship of the Company and any of its vendors. An employee, representative
or agent shall be deemed covered by this Section 6.5 while so employed or
retained by the Company and for six months thereafter. Anything to the contrary
herein notwithstanding, the following shall not be deemed a violation of this
Section 6.4: (a) the Executive’s solicitation of the Company’s customers and/or
vendors in connection with, and directly related to, his Engaging in a business
that complies with Sections 6.3(ii) or (iii); (b) the Executive’s responding to
an unsolicited request for an employment reference regarding any former employee
of the Company from such former employee, or from a third party, by providing a
reference setting forth his personal views about such former employee; or (c) if
an entity with which the Executive is associated hires or engages any employee
of the Company, if the Executive was not, directly or indirectly, involved in
hiring or identifying such person as a potential recruit or assisting in the
recruitment of such employee. For purposes hereof, the Executive shall be deemed
to have been involved “indirectly” in soliciting, hiring or identifying an
employee only if the Executive (x) directs a third party to solicit or hire the
Employee, (y) identifies an employee to a third party as a potential recruit or
(z) aids, assists or participates with a third party in soliciting or hiring an
employee.

6.6 Non-Disparagement. At no time during or within five years after the Term
shall (x) the Executive, directly or indirectly, disparage the Company or any of
the Company’s past or present employees, directors, products or services and
(y) the Company, including its subsidiaries, parents and affiliates, directly or
indirectly, disparage the Executive. In addition, the Company shall instruct and
shall use reasonable efforts so that each director and officer of the Company
and its subsidiaries and parents not to, directly or indirectly, disparage the
Executive. Notwithstanding the foregoing, nothing in this Section 6.5 shall
prevent any entity or

 

14



--------------------------------------------------------------------------------

person from making any truthful statement to the extent (i) necessary to rebut
any untrue public statements made about him or her or it; (ii) necessary with
respect to any litigation, arbitration or mediation involving this Agreement and
the enforcement thereof; (iii) required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with jurisdiction over such person; or (iv) made as good faith competitive
statements in the ordinary course of business.

6.7 Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive shall, while employed by the Company
and thereafter, respond and provide information with regard to matters of which
the Executive has knowledge as a result of the Executive’s employment with the
Company and will provide reasonable assistance to the Company and its
representatives in defense of any claims that may be made against the Company,
and will provide reasonable assistance to the Company in the prosecution of any
claims that may be made by the Company, to the extent that such claims may
relate to matters related to the Executive’s period of employment with the
Company. Any request for such cooperation shall take into account the
Executive’s personal and business commitments and is subject to his personal and
business schedule. The Executive shall promptly inform the Board (to the extent
the Executive is legally permitted to do so) if the Executive is asked to assist
in any investigation of the Company or their actions, regardless of whether a
lawsuit or other proceeding has then been filed with respect to such
investigation. If the Executive is required to provide any services pursuant to
this Section 6.6 following the Term, upon presentation of appropriate
documentation, the Company shall promptly reimburse the Executive for reasonable
out-of-pocket travel, lodging, communication and duplication expenses incurred
in connection with the performance of such services and in accordance with the
Company’s expense policy for its senior officers (provided that it shall be in
Executive’s discretion to travel via first or business class, which costs shall
be reimbursable by the Company), for reasonable legal fees to the extent the
Executive in good faith believes that separate legal representation is
reasonably required, and for the Executive’s time at a rate equivalent to the
Executive’s most recent base salary. In addition, if the Executive’s cooperation
exceed 2 days in any calendar month, then the Executive shall be compensated at
a per diem rate of $5,000 for any full or partial day of such cooperation. The
Executive’s entitlement to reimbursement of such costs and expenses, including
legal fees, pursuant to this Section 6.6, shall in no way affect the Executive’s
rights, if any, to be indemnified and/or advanced expenses in accordance with
the Company’s (or any of its subsidiaries’) corporate or other organizational
documents, any applicable insurance policy, and/or in accordance with this
Agreement.

6.8 Remedies and Reformation. Without intending to limit the remedies available
to the Company, the Executive acknowledges that a breach of any of the covenants
contained in this Section 6 may result in material and irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat the Company shall be entitled to seek a temporary
restraining order and/or a preliminary or permanent injunction in a court of
jurisdiction restraining the Executive from engaging in activities prohibited by
this Section 6 or such other relief as may be required specifically to enforce
any of the covenants in this Section 6. If for any reason it is held that the
restrictions under this Section 6 are not reasonable or that consideration
therefor is inadequate, such restrictions shall be interpreted or modified to
include as much of the duration and scope identified in this Section as will
render such restrictions valid and enforceable.

 

15



--------------------------------------------------------------------------------

6.9 Violations. In the event of any violation of the provisions of this
Section 6, the Executive acknowledges and agrees that: (a) the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the Parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation; (b) any severance payable
which remains unpaid or other benefits yet to be received under Section 4.4.2 or
4.4.3 shall be forfeited by the Executive; and (c) any vested options not
exercised as of the date of any violation of the provisions of this Section 6
shall be forfeited.

 

7. INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

During the Term and thereafter, the Company shall indemnify and hold harmless
the Executive and his heirs and representatives as, and to the extent, provided
in the Company’s organizational documents. In addition, the Executive shall be
entitled to enter into a form of indemnification agreement on terms and
conditions no less favorable than the indemnification agreement entered into
between the Company and members of the Board. The Company agrees to continue and
maintain a directors and officers’ liability insurance policy covering the
Executive to the extent the Company provides such coverage for its other
executive officers.

 

8. MISCELLANEOUS

8.1 Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):

 

  To the Company:

 

    Amneal Pharmaceuticals LLC

    400 Crossing Boulevard, Third Floor

    Bridgewater, New Jersey 08807

    Facsimile No.: (908) 947-3144

    Attn: Sheldon Hirt, Senior Vice President, General Counsel

    Email: shirt@amneal.com

To the Executive, at the last address for the Executive on the books of the
Company.

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.

 

16



--------------------------------------------------------------------------------

8.2 Testing; Verification. As a condition of the Executive’s employment with the
Company, the Executive will be required to successfully complete the Company’s
standard onboarding procedures, including any background check and drug testing,
the cost of which shall be paid by the Company. In addition, to comply with
Department of Homeland Security, the Executive will be required to provide
verification of the Executive’s identity and legal right to work in the United
States and must complete a Form I-9 within the first three (3) days of the
Effective Date. The Company shall notify the Executive of the identity of a
clinic for drug testing that is local to the Executive, and the Executive hereby
agrees to schedule an appointment with such clinic within forty-eight (48) hours
of the date of this Agreement. In the event the Executive fails any such tests
or such verification, then this Agreement shall be void ab initio and of no
further force or effect.

8.3 Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

8.4 Binding Effect; Benefits. The Executive may not delegate his duties or
assign his rights hereunder. Except as explicitly provided in the Agreement, no
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. The Company further agree that, in the event of any
disposition of their business and assets described in the preceding sentence,
they shall use their best efforts to cause such assignee or transferee expressly
to assume the liabilities, obligations and duties of the Company hereunder.

8.5 Entire Agreement. This Agreement, collectively with the Exhibits hereto and
the Proprietary Information Agreement, represent the entire agreement of the
Parties with respect to the subject matter hereof and shall supersede any and
all previous contracts, arrangements, proposed terms or understandings between
the Parties. This Agreement (including any of the Exhibits hereto) may be
amended, modified or replaced at any time by mutual written agreement of the
Parties. In the case of any conflict between any term or provision of this
Agreement and any term or provision contained in any agreement, policy, plan,
program, arrangement, employment manual, memorandum or other written document
between or relating to the Company and the Executive or any rule of general
applicability of the Company, this Agreement shall control and prevail.

8.6 Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required by applicable law.

 

17



--------------------------------------------------------------------------------

8.7 Governing Law. This Agreement and the performance of the Parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of New Jersey, unless superseded by federal law.

8.8 Arbitration. Any dispute or controversy, including, but not limited to,
discrimination claims and claims involving a class, arising under or in
connection with this Agreement or the Executive’s employment with the Company,
other than injunctive relief under Section 6.7 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in New Jersey
(applying New Jersey law) in accordance with the Commercial Arbitration Rules
and Procedures of the American Arbitration Association then in effect. The
decision of the arbitrator will be final and binding upon the Parties hereto.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Parties acknowledge and agree that in connection with any such
arbitration and regardless of outcome (a) each party shall pay all its own costs
and expenses, including without limitation its own legal fees and expenses, and
(b) joint expenses shall be borne equally among the Parties. EACH PARTY WAIVES
RIGHT TO TRIAL BY JURY.

8.9 Section 409A of the Code.

8.9.1 General. It is intended that the provisions of this Agreement comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, upon the specific request of the Executive, use its reasonable
business efforts to in good faith reform such provision to comply with Code
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to the Parties of the applicable provision shall be
maintained. The Company shall timely use its reasonable business efforts to
amend any plan or program in which the Executive participates to bring it in
compliance with Code Section 409A.

8.9.2 Separation from Service; Six-Month Delay. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service. If
the Executive is deemed on the Date of Termination to be a “specified employee,”
within the meaning of that term under Section (a)(2)(B) of Code Section 409A
(“Code Section 409(a)(2)(B)”) and using the identification methodology selected
by the Company, as applicable, from time to time, or if none, the default
methodology, then with regard to any payment, the providing of any benefit or
any distribution of equity made subject to this Section 8.10.2, to the extent
required to be delayed in compliance with Code Section 409A(a)(2)(B), and any
other payment, the provision of any other benefit or any other distribution of
equity that is required to be delayed in compliance with Code Section

 

18



--------------------------------------------------------------------------------

409A(a)(2)(B), such payment, benefit or distribution shall not be made or
provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of the Executive’s Separation from Service or (ii) the
date of the Executive’s death. On the first day of the seventh month following
the date of the Executive’s Separation from Service or, if earlier, on the date
of his death, (x) all payments delayed pursuant to this Section 8.10.2 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein and (y) all distributions of equity delayed pursuant to this
Section 8.10.2 shall be made to the Executive. In addition to the foregoing, to
the extent required by Code Section 409A(a)(2)(B), prior to the occurrence of
both a Disability termination as provided in Section 4.1.2 hereof and the
Executive’s becoming “disabled” under Code Section 409A, the payment of any
compensation to the Executive under this Agreement shall be suspended for a
period of six months commencing at such time that the Executive shall be deemed
to have had a Separation from Service because either (A) a sick leave ceases to
be a bona fide sick leave of absence, or (B) the permitted time period for a
sick leave of absence expires (an “SFS Disability”), without regard to whether
such SFS Disability actually results in a Disability termination. Promptly
following the expiration of such six-month period, all compensation suspended
pursuant to the foregoing sentence (whether it would have otherwise been payable
in a single sum or in installments in the absence of such suspension) shall be
paid or reimbursed to the Executive in a lump sum. On any delayed payment date
under this Section 8.10.2, there shall be paid to the Executive or, if the
Executive has died, to his estate, in a single cash lump sum together with the
payment of such delayed payment, interest on the aggregate amount of such
delayed payment at the Delayed Payment Interest Rate (as defined below) computed
from the date on which such delayed payment otherwise would have been made to
the Executive until the date paid. For purposes of the foregoing, the “Delayed
Payment Interest Rate” shall mean the prime interest rate as reported in The
Wall Street Journal as of the business day immediately preceding the payment
date for the applicable delayed payment.

8.9.3 Expense Reimbursement. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Internal Revenue Code and
the regulations and guidance promulgated thereunder solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

8.10 Consultants/Attorney’s Fees. The Company shall promptly pay directly or
reimburse the Executive for all consultants and attorneys’ fees, disbursements
and costs incurred by the Executive in connection with the negotiation,
preparation and execution of this Agreement, which in the aggregate shall not
exceed $20,000.

 

19



--------------------------------------------------------------------------------

8.11 Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Term, the respective rights and obligations of the
Parties shall survive such expiration to the extent necessary to carry out the
intentions of the Parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
Parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of all Parties.

8.12 Counterparts. This Agreement may be executed in counterparts (including by
electronic transmission) which, when taken together, shall constitute one and
the same agreement of the Parties.

8.13 Company Representations. As of the Effective Date, the Company represents
and warrants to the Executive that (i) the execution, delivery and performance
of this Agreement (and the agreements referred to herein) by the Company has
been fully and validly authorized by all necessary corporate action, (ii) the
officer or director signing this Agreement on behalf of the Company is duly
authorized to do so, (iii) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Company is a party or by which it is bound and (iv) upon execution and delivery
of this Agreement by the Executive and the Company, it shall be a valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, Amneal and Holdings have caused this Agreement to be duly
executed and the Executive has hereunto set his hand, as of the date first set
forth above.

 

Amneal Pharmaceuticals LLC

By:  

/s/ Chirag Patel

Name: Chirag Patel Title: Co-CEO & Chairman Atlas Holdings, Inc.

By:  

/s/ Paul M. Bisaro

Name:   Paul M. Bisaro Title:   Chief Executive Officer and President

/s/ Robert A. Stewart

Robert A. Stewart

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

Exhibit A

(To be signed on or within 50 days after termination. Please do not sign before
the date of termination.)

RELEASE AGREEMENT

(Age 40 or Older)

In exchange for my receipt of the severance payments and benefits set forth in
Sections 4.4.2 and 4.4.3 of my Employment Agreement, dated [            ],
201[7] (as amended, my “Employment Agreement”), with Amneal Pharmaceuticals LLC
(the “Company”) [and Amneal Pharmaceuticals, Inc. (“Parent”)], and for other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, I do hereby release and forever discharge the “Releasees”
hereunder, consisting of the Company [and Parent], and each of their
subsidiaries and affiliates, and, in their capacity as such, each of their
predecessors, successors, partners, directors, officers, employees, attorneys
and agents, of and from any and all manner of action or actions, cause or causes
of action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, known or unknown, fixed or contingent, in
connection with or arising under my employment with the Company [Parent]
(hereinafter called “Claims”), which I now have or have ever had against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the date I sign this Release Agreement. The Claims
released herein include, but are not limited to: (1) all claims arising out of
or in any way related to my service or employment relationship with any of the
Releasees or the termination of that relationship; (2) all claims related to my
compensation or benefits from the any of the Releasees, including salary,
bonuses, commissions, Paid Time Off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in
[Parent,] the Company or any of their respective subsidiaries and affiliates
(collectively, the “Group Entities”); (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including (without limitation) claims for
discrimination, harassment, retaliation, attorneys’ fees, and other claims
arising under the Age Discrimination in Employment Act, as amended (the “ADEA”);
Title VII of the Civil Rights Act of 1964, as amended; the Equal Pay Act; the
Civil Rights Act of 1866; the Family and Medical Leave Act of 1993, as amended;
the Americans with Disabilities Act of 1990, as amended; the False Claims Act,
as amended; the Employee Retirement Income Security Act, as amended; the Fair
Labor Standards Act, as amended; the Sarbanes-Oxley Act of 2002; the Worker
Adjustment Notification and Retraining Act; the New Jersey Law Against
Discrimination; the New Jersey Conscientious Employee Protection Act; the New
Jersey Family Leave Act; the New Jersey Wage Payment Law; the New Jersey Wage
and Hour Law; the New Jersey Equal Pay Act; and retaliation claims under the New
Jersey Workers’ Compensation Law.

Notwithstanding the foregoing, this Release Agreement shall not be construed in
any way to release any Claim (i) to payments and benefits under Section 4.4.2
and 4.4.3 of my Employment Agreement, (ii) to accrued or vested benefits I may
have, if any, as of the date



--------------------------------------------------------------------------------

hereof under any applicable plan, policy, practice, program, contract or
agreement with any Group Entity, (iii) for indemnification and/or advancement of
expenses, arising under any indemnification agreement between me and any Group
Entity or under the bylaws, certificate of incorporation or other similar
governing document of any Group Entity, (iv) to any rights or benefits that may
not be waived pursuant to applicable law, including, without limitation, any
right to unemployment insurance benefits, (v) that arises after the date I
execute this Release Agreement, or (vi) to my right to communicate directly
with, cooperate with, or provide information to, any federal, state or local
government regulator.

For the avoidance of doubt, nothing in this Release will be construed to
prohibit me from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the EEOC, the Department of Justice, the Securities and
Exchange Commission, the National Labor Relations Board, Congress, or any agency
Inspector General, or making other disclosures that are protected under the
whistleblower, anti-discrimination, or anti-retaliation provisions of federal,
state or local law or regulation; provided, however, that I may not disclose
information of the Releasees that is protected by the attorney-client privilege,
except as otherwise required by law. I do not need the prior authorization of
the applicable Releasee to make any such reports or disclosures, and I am not
required to notify the applicable Releasee that I have made such reports or
disclosures.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under my
Employment Agreement for the waiver and release I am providing herein is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release Agreement; (b) I should consult with an
attorney prior to signing this Release Agreement (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release Agreement (although I may choose voluntarily to sign this Release
Agreement before the end of the 45-day period) and to return the signed Release
Agreement to the Company; (d) I have seven (7) days following the date I sign
this Release Agreement (the “Revocation Period”) to revoke the Release Agreement
as described below; and (e) this Release Agreement shall not be effective until
the date upon which the Revocation Period has expired, which shall be the eighth
day after I sign this Release Agreement (the “Effective Date”). I understand and
agree that if I choose to revoke this Release Agreement, I must deliver notice
of such revocation in writing, by personal delivery, email or mail, to [NAME],
[TITLE] (            @            .com) at the Company, [ADDRESS], no later than
5:00 p.m. Pacific Time on the last day of the Revocation Period. If mailed, the
revocation must be properly addressed and postmarked no later than the last day
of the Revocation Period.

I represent that I have no lawsuits, claims or actions pending in my name, or on
behalf of myself or any other person or entity, against any of the Releasees. I
agree that I will not voluntarily provide assistance, information or advice,
directly or indirectly (including through agents or attorneys), to any person or
entity in connection with any actual or potential claim or cause of action of
any kind against the Releasees and I shall not induce or encourage any person or
entity to do so, unless compelled or authorized to do so by law. Notwithstanding
the foregoing, I retain the right to file a charge with the Equal Employment
Opportunity Commission and equivalent federal, state and local agencies, and to
cooperate with investigations by any such agencies.



--------------------------------------------------------------------------------

I acknowledge and represent that I have not suffered any discrimination or
harassment by any of the Releasees on account of race, gender, national origin,
religion, marital or registered domestic partner status, sexual orientation,
age, disability, veteran status, medical condition or any other characteristic
protected by applicable law. I acknowledge and represent that I have not been
denied any leave, benefits or rights to which I may have been entitled under the
FMLA or any other federal or state law, and that I have not suffered any
job-related wrongs or injuries for which I might be entitled to compensation or
relief. I further acknowledge and represent that, other than the benefits that
will be provided to me pursuant to Sections 4.4.2 and 4.4.3 of my Employment
Agreement, I have been paid all wages, bonuses, compensation, benefits and other
amounts that any of the Releasees has ever owed to me, and I am not entitled to
any additional compensation, severance or benefits after the date on which my
employment with the Group Entities terminated, with the sole exception of any
benefit the right to which has vested under the express terms of a Group Entity
benefit plan document.

In addition, I hereby acknowledge my continuing obligations under my Employee
Confidentiality, Non-Solicitation and Ownership of Inventions Agreement with the
Company and under Section 6 of the Employment Agreement, including (without
limitation) my obligations not to use or disclose any proprietary or
confidential information of the Group Entities. Notwithstanding anything herein
or in my Employee Confidentiality, Non-Solicitation and Ownership of Inventions
Agreement with the Company, I acknowledge and I agree that, pursuant to 18 USC
Section 1833(b), I will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

I agree that if I commence any suit arising out of, based upon, or relating to
any of the Claims released under this Release Agreement, then I will pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys’ fees incurred by the Releasees in defending or
otherwise responding to such suit; provided, that, this paragraph shall not
apply with respect to any compulsory counterclaims within the meaning of Rule
13(a) of the Federal Rules of Civil Procedure, asserted by me against the
Releasees bringing claims against me.

I agree that if any provision of this Release Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Release Agreement and the provision in
question shall be modified so as to be rendered enforceable in a manner
consistent with the intent of the Parties insofar as possible under applicable
law. I understand that this Release Agreement, together with my Employment
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between [Parent,] the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by [Parent or]
the Company that is not expressly stated therein.



--------------------------------------------------------------------------------

I acknowledge that in order for this Release Agreement to become effective, I
must sign this Release Agreement and return it by email or mail to [NAME],
[TITLE] (            @            .com) at the Company, [ADDRESS], on or within
fifty (50) days after the date on which my employment terminated, and I must not
exercise my right to revoke the Release Agreement as described above.

I have carefully read and fully understand this Release Agreement, and agree to
be bound by its terms.

 

Printed Name:  

 

Signature:  

 

Date:  

 